DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election of Invention II (claim 1-3 and 11-15) without traverse in the reply filed on 12/2/2020 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US publication 2018/0286793 A1), hereinafter referred to as Cheng793, in view of Yu et al. (US publication 2019/0385989 A1), hereinafter referred to as Yu989.

Regarding claim 1, Cheng793 teaches a chip package method (fig. 1-19 and related text), comprising: providing a transparent substrate (C, [0008]) including a first side (top) and a second side (bottom) opposite to the first side; coating the first side of the transparent substrate with an organic polymer material layer (A, [0008]); depositing a protective layer (110, [0009]) on the organic polymer material layer; forming a plurality of alignment parts (125, it dictates the positioning/alignment of the chips, [0012], fig. 5-7) on a side of the protective layer away from the organic polymer material layer (fig. 5); attaching a plurality of chips (130, [0014], fig. 7) on the protective layer, wherein each of the plurality of chips includes a plurality of metal pins (136, [0015]); forming an encapsulating layer (135, [0016], fig. 8) at the side of the protective layer away from the organic polymer material layer (fig. 8); polishing the encapsulating layer to expose the plurality of metal pins ([0018], fig. 18); forming a first insulating layer (142, [0019], fig. 10); forming a plurality of first through holes (holes for 150, fig. 10) in the first insulating layer (fig. 10); forming a plurality of metal parts (150 and 160, [0019-0022]) extending along sidewalls of the plurality of first through holes (fig. 11), wherein the plurality of metal parts is insulated from each other and is electrically connected to the plurality of metal pins ([0019], fig. 10-11); and de-bonding the transparent substrate ([0030], fig. 15).
Cheng793 does not explicitly teach irradiating the second side of the transparent substrate by a laser to lift off the transparent substrate.
Yu989 teaches irradiating the second side of the transparent substrate by a laser to lift off the transparent substrate ([0023], fig. 1f-1g).

Regarding claim 2, Cheng793 teaches wherein: each of the plurality of chips is in contact (electrical contact) with at least two of the plurality of alignment parts; and the at least two of the plurality of alignment parts are at different sides of the each of the plurality of chips (fig. 12).
Regarding claim 3, Yu989 teaches wherein: forming the plurality of metal parts includes forming a plurality of first metal parts and a plurality of second metal parts (conductive elements 114b in dielectric layers 114a, [0021]), wherein: the plurality of first metal parts is disposed at a side of the first insulating layer (portion of 114b in bottom layer of 114a (closer to die 110)) away from the plurality of chips and the plurality of second metal parts (portion of 114b in middle layer of 114a) is disposed at a side of the plurality of first metal parts away from the plurality of chips (fig. 1f); a second insulating layer (middle layer of 114a) is disposed between the plurality of first metal parts and the plurality of second metal parts (fig. 1f); a plurality of second through holes is formed in the second insulating layer; along a direction perpendicular to the organic polymer material layer, each of the plurality of first metal parts at least partially overlaps a corresponding one of the plurality of metal pins; and the plurality of second metal parts is electrically connected to the plurality of first metal parts through the plurality of second through holes (fig. 1f).

Claim 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al. (US publication 2020/0098693 A1), hereinafter referred to as Jeng693, in view of Yu et al. (US publication 2019/0385989 A1), hereinafter referred to as Yu989.

Regarding claim 11, Jeng693 teaches chip package method (fig. 3a-3h and related text), comprising: providing a transparent substrate (310, [0063-0064], fig. 3a) including a first side (top) and a second side (bottom) opposite to the first side; coating the first side of the transparent substrate with an organic polymer material layer (321, [0065-0068]); depositing a protective layer (325, [0065-0068]) on the organic polymer material layer; forming a plurality of metal parts (322 & 328b, [0065-0068]), insulated from each other; forming a first insulating layer (327, [0065-0068]) on a side of the protective layer away from the transparent substrate and forming a plurality of first through holes (holes for 328b) in the first insulating layer; forming a plurality of alignment parts (328a/330, it dictates the positioning/alignment of the chip) on the first insulating layer, wherein the plurality of metal parts is insulated from the plurality of alignment parts (fig. 3a); soldering a plurality of chips (130e, [0070]) including a plurality of metal pins (135, [0071]) to the insulating layer ([0069-0072], it does not explicitly show a plurality of chips, however it is obvious that during mass production there will be a plurality of chips for packaging to reduce cost and also evident from Cheng793], wherein along a direction perpendicular to the organic polymer material layer, each of the plurality of metal pins at least partially overlaps a corresponding one of the plurality of first through holes and each of the plurality of metal parts extends along sidewalls of a corresponding one of the plurality of first through holes to be electrically connected to 
Cheng793 does not explicitly teach irradiating the second side of the transparent substrate by a laser to lift off the transparent substrate.
Yu989 teaches irradiating the second side of the transparent substrate by a laser to lift off the transparent substrate ([0023], fig. 1f-1g).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the teachings of Cheng793 with that of Yu989 so that and irradiating the second side of the transparent substrate by a laser to lift off the transparent substrate so that carrier can be easily removed ([0023]).
Regarding claim 12, Jeng693 teaches further including: forming a plurality of third through holes (321a, [0065]) in the organic polymer material layer, wherein along the direction perpendicular to the organic polymer material layer, each of the plurality of third through holes at least partially overlaps a corresponding one of the plurality of metal parts (fig. 3a); and forming a plurality of fourth through holes (325a, [0065]) in the protective layer, wherein along the direction perpendicular to the organic polymer material layer, each of the plurality of fourth through holes overlaps a corresponding one of the plurality of third through holes (fig. 3a).
Regarding claim 13, Jeng693 teaches further including: lifting off the organic polymer material layer ([0084], fig. 3g); and forming a plurality of fourth through holes in the organic polymer material layer, wherein along the direction perpendicular to the 
Regarding claim 15, Jeng693 teaches wherein: forming the plurality of metal parts includes forming a plurality of first metal parts (322) and a plurality of second metal parts (328b), wherein: the plurality of first metal parts is disposed at a side of the organic polymer material layer away from the transparent substrate and the plurality of second metal parts is disposed at a side of the plurality of first metal parts away from the transparent substrate; a second insulating layer (323, [0065-0068]) is disposed between the plurality of first metal parts and the plurality of second metal parts; a plurality of second through holes (323a, [0065]) is formed in the second insulating layer; along the direction perpendicular to the organic polymer material layer, each of the plurality of first metal parts at least partially overlaps a corresponding one of the plurality of metal pins; and the plurality of second metal parts is electrically connected to the plurality of first metal parts through the plurality of second through holes (fig. 3a).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jeng693 in view of Yu989, as applied to claim 11 above, and further in view of Cheng et al. (US publication 2018/0286793 A1), hereinafter referred to as Cheng793.

Regarding claim 14, Jeng693 and Yu989 disclose all the limitations of claim 11 as discussed above on which this claim depends.
Jeng693 also teaches further including lifting off the organic polymer ([0084], fig. 3g).

Cheng793 discloses further including lifting off the organic polymer material layer and the protective layer ([0030-0031], fig. 15-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jeng693 and Yu989 with that of Cheng793 so that further including lifting off the organic polymer material layer and the protective layer to expose conductive structure for further connectivity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828